     Case 2:15-cv-02545-MCE-DB Document 91 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RONNIE R. GOVEA,                                 No. 2:15-cv-2545 MCE DB P
11                       Plaintiff,
12           v.                                        ORDER
13    ROBERT W. FOX, et al.,
14                       Defendants.
15

16          Plaintiff is a state prisoner proceeding through counsel with a civil rights action pursuant

17   to 42 U.S.C. § 1983. Plaintiff claims defendants failed to provide him with adequate medical

18   treatment. Presently before the court is defendant’s Third Motion to Modify the Discovery and

19   Scheduling Order. (ECF No. 90.)

20          Defendants state that defense counsel was in the process of finalizing a dispositive

21   motion. (ECF No. 90 at 2.) However, on March 19, 2021 defense counsel received a call

22   notifying her that one of the defendants was “medically-indisposed” and would be unable to

23   review documents relevant to defendants’ motion for summary judgement. (Declaration of

24   Joanne Chen (ECF No. 90-1 at 2).) Defendants state that this defendant has been in the hospital

25   since March 17, 2021 and does not currently have a discharge date. (ECF No. 90 at 2.)

26          Defendants state they cannot meet the current deadline because defendant is unable to

27   review documents for defendants’ motion for summary judgment. (Id. at 2.) As such defendants

28   have requested a twenty-one-day extension in which to file a dispositive motion. (Id. at 3.)
                                                       1
     Case 2:15-cv-02545-MCE-DB Document 91 Filed 03/23/21 Page 2 of 2


 1   Defendants state that defense counsel attempted to determine if it was possible to stipulate to an
 2   extension but were unable to contact plaintiff’s counsel.
 3             Good Cause appearing, IT IS HEREBY ORDERED that:
 4             1. Defendants’ motion to modify the discovery and scheduling order is granted.
 5             2. The dispositive motion deadline is continued through April 12, 2021. All other aspects
 6   of the court’s April 9, 2020 Discovery and Scheduling Order (ECF No. 79) shall remain in effect.
 7   Dated: March 22, 2021
 8

 9

10
                                                                   /s/ DEBORAH BARNES
11                                                                 UNITED STATES MAGISTRATE JUDGE
12
     DB:14
13   DB:1/Orders/Prisoner/Civil.Rights/gove2545.eot(dispo.mtns)2


14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                      2
